Filed by Altimo Holdings & Investments Ltd. This communication is filed pursuant to Rule 425 under the Securities Act of 1933, as amended. Subject Company: Open Joint Stock Company “Vimpel-Communications” Commission File No.:1-14522 13.11.2009 Recognizing the Outsiders - Vedomosti The same deal was made with TeliaSonera as with Telenor: joint telecommunications assets merged into a single company Alfa Group and TeliaSonera merge their telecommunications assets Alfa Group co-owner Mikhail Fridman's long-time dream of establishing a major Eurasian cellular operator has come true. Alfa has even agreed to establish two such companies – one with Norwegian Telenor and one with Swedish-Finnish TeliaSonera. Yesterday Altimo, which manages Alfa's telecommunications assets, and TeliaSonera announced they would establish a joint company to which they would contribute their shareholdings in MegaFon and in Turkcell, the largest Turkish cellular operator.
